Citation Nr: 0933834	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-33 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for status-post reduction with internal fixation, 
right (minor) elbow fracture and dislocation, with excision 
of radial head with Silastic implant (a right elbow 
disability), to include a separate compensable rating for 
nonunion or malunion of the bones of the right elbow.

2.  Entitlement to an initial separate compensable rating for 
nonunion or malunion of the bones of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The Veteran served on active military service from March 1985 
to August 1995.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for a right 
elbow disability and assigned a noncompensable rating, 
effective September 4, 2003.  Thereafter, the Veteran 
perfected an appeal as to the initial evaluation assigned for 
his service-connected right elbow disability.  

In a February 2006 rating decision, the RO granted an 
increased evaluation of 10 percent for the Veteran's service-
connected right elbow disability, effective September 4, 
2003.  The issue of entitlement to a higher disability 
evaluation based upon an initial grant of service connection 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993); Fenderson v. West, 12 Vet. App. 119 (1999).

In August 2006 the Veteran failed to report for a requested 
hearing before a member of the Board.

In May 2007 the Board remanded the Veteran's claim for 
further development.  The development has been completed, and 
the case is before the Board for final review.

The February 2006 rating decision also granted a separate 10 
percent rating for a right ulnar nerve disability, and the RO 
notified the Veteran and his representative of the decision 
in a separate letter dated in February 2006.  No subsequent 
correspondence from the Veteran or his representative, 
including the appellant's brief dated in March 2007, 
expressed disagreement with the initial rating for a right 
ulnar nerve disability.  38 C.F.R. § 20.201 (2008).  Although 
the Board listed the right ulnar nerve disability as an issue 
on appeal in May 2007, entitlement to a rating in excess of 
10 percent for a right ulnar nerve disability is not properly 
before the Board because a timely notice of disagreement was 
not received, and the decision became final.  38 C.F.R. 
§ 20.302 (2008).  

The Board further finds that although the Veteran appeared 
for subsequent VA neurological examinations in accordance 
with the May 2007 remand directives, the requirement that 
there be a timely notice of disagreement cannot be waived.  A 
recent decision from the United States Court of Appeals for 
Veterans Claims (the Court) held that the filing period for a 
substantive appeal in a claim for VA benefits is not 
jurisdictional, and VA may waive any issue of timeliness in 
the filing of a substantive appeal, either explicitly or 
implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  
That decision, however, was limited to the timeliness of a 
substantive appeal (or a VA Form 9), and did not address the 
timeliness of a notice of disagreement or subsequent actions 
taken by the VA.  Therefore, as the facts of the present case 
are distinguished from Percy, the Board concludes that the 
issue of entitlement to a higher rating for a right ulnar 
nerve disability is not properly before the Board.

In a post-remand brief dated in August 2009, the Veteran's 
representative asserted that the Veteran's right ulnar nerve 
disability presented a greater degree of impairment than the 
currently assigned 10 percent evaluation.  The Board refers 
this matter to the RO for appropriate action and initial 
adjudication, to include providing notice pertaining to 
requirements for increased ratings claims outlined in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A status-post reduction with internal fixation, right 
(minor) elbow fracture and dislocation, with excision of 
radial head with Silastic implant is manifested by flexion 
limited to 110 degrees, extension limited to 30 degrees, and 
pain on motion.

3.  The right (minor) ulna is manifested by nonunion without 
evidence of false joint or false movement.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for status-post reduction with internal fixation, 
right (minor) elbow fracture and dislocation, with excision 
of radial head with Silastic implant have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.321, 4.71a, Diagnostic Codes 5299-5206 (2008).

2.  The criteria for an initial 20 percent rating for 
nonunion of the right (minor) ulna without evidence of false 
joint or false movement have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.321, 4.71a, Diagnostic Code 5211 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been 
fulfilled.  In this case, the Veteran's claim for service 
connection for a right elbow disability was received in 
September 2003.  Thereafter, he was notified of the general 
provisions of the VCAA by the Phoenix RO in correspondence 
dated in September 2003 and May 2007.  These letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case was issued 
in June 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The claim for a higher initial evaluation for a right elbow 
disability is a downstream issue from the grant of service 
connection.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added 
and notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  38 C.F.R. § 3.159(b) (2008).  There is no 
further duty to assist the Veteran, as the claim for a higher 
rating stems from the notice of disagreement.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim.  He has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim.  His service treatment records and VA 
treatment records have been obtained and associated with his 
claims file.  He has been provided with VA orthopedic 
examinations to assess the current nature and etiology of his 
right elbow disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  See 38 C.F.R. § 4.10 (2008).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

In evaluating a service-connected disability, functional loss 
due to pain under 38 C.F.R. § 4.40 (1997) and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (1997) must be 
considered.  The Court also held that, when a Diagnostic Code 
does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions 
are for consideration, and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

520
6
Forearm, limitation of flexion of:
Major
Mino
r

Flexion limited to 45°
50
40

Flexion limited to 55°
40
30

Flexion limited to 70°
30
20

Flexion limited to 90°
20
20

Flexion limited to 100°
10
10

Flexion limited to 110°
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2008).

520
7
Forearm, limitation of extension of:
Major
Mino
r

Extension limited to 110°
50
40

Extension limited to 100°
40
30

Extension limited to 90°
30
20

Extension limited to 75°
20
20

Extension limited to 60°
10
10

Extension limited to 45°
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2008).

521
0
Radius and ulna, nonunion of, with flail 
false joint
50
40
38 C.F.R. § 4.71a, Diagnostic Code 5210 (2008).

521
1
Ulna, impairment of:
Major
Mino
r

Nonunion in upper half, with false movement:
 
 

With loss of bone substance (1 inch (2 5 
cms.) or more) and marked deformity
40
30

Without loss of bone substance or deformity
30
20

Nonunion in lower half
20
20

Malunion of, with bad alignment
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5211 (2008).

521
2
Radius, impairment of:
Major
Mino
r

Nonunion in lower half, with false movement:
 
 

With loss of bone substance (1 inch (2.5 
cms.) or more) and marked deformity
40
30

Without loss of bone substance or deformity
30
20

Nonunion in upper half
20
20

Malunion of, with bad alignment
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5212 (2008).

            
 
38 C.F.R. § 4.71, Plate I (2008).

Factual Background and Analysis

In this case, the Veteran is currently assigned an initial 10 
percent rating, effective September 4, 2003, for a service 
connected right elbow disability, pursuant to 38 C.F.R. 
§ 4,71a, Diagnostic Code 5299-5206 (2008).  A compensable 
rating as assigned on the basis of pain and limitation of 
motion.

The Veteran's right elbow disability is evaluated under the 
criteria for a minor extremity, because, as noted in the 
evidence below, he is left-handed.  See 38 C.F.R. § 4.69 
(2008).

In a VA joints examination report dated in September 2004, 
the Veteran described some weakness to the right elbow with 
increased pain in cold weather, and flares approximately once 
per week lasting up to 24 hours.  He denied any locking of 
the elbow joint.  He reported left hand dominance.  On 
physical examination, right elbow range of motion was 
reported as extension to zero and flexion to 120 degrees.  
Radiographic findings of the elbow were reported as follows: 
deformity at the joint space with probable nonunion fracture 
at the ulnar side condyle; probable joint implant [at] the 
radial head; and secondary osteoarthritic changes at the 
articulation of the ulna with humerus.  

A VA stomach, duodenum, and peritoneal adhesions examination 
report dated in October 2004 included a joints examination.  
The Veteran described currently experiencing considerable 
pain with attempts at full extension that interfered with his 
lifting, including being able to lift things over his head.  
He stated that the limitations relating to his elbow were 
continuous rather than consisting of flares.  He reported 
working as a truck driver and being restricted in terms of 
lifting, bending, and stooping on a continuous basis.  He 
denied losing time from work.  The examiner reviewed evidence 
relating to the Veteran's in-service right elbow injury and 
subsequent surgeries.  Range of motion findings of the right 
elbow included 30 degrees short of full extension and flexion 
to 110 degrees.  A slightly reduced grip in the right hand 
was reported.  The examiner concluded that the Veteran's 
right elbow disability was mild to moderately incapacitating 
and limited his ability to handle packages, lift things 
overhead, or efficiently operate his truck.

In a VA treatment note dated in December 2005 to establish 
care, the Veteran expressed only neurological complaints 
related to his right elbow (numbness).  On physical 
examination, his right elbow was found to lack five degrees 
of extension.  

In a VA orthopedic examination report dated in September 
2007, the examiner indicated that he reviewed the claims 
folder and described the Veteran's in-service right elbow 
injury and subsequent surgeries.  The Veteran described daily 
pain symptoms in the right elbow that occur primarily when he 
tries to lift, reach, or shift gears while driving a tractor 
trailer at work.  He denied any associated swelling, heat, 
redness, instability, or locking, or any recurrent 
subluxation.  He also denied flare-ups, instead describing a 
constant ache.  He reported that in spite of the pain, he is 
able to perform his occupational duties without any 
restriction.  He reported being left hand dominant, but 
stated that he requires both hands to lift heavy drums at 
work.  

On physical examination of the right elbow, range of motion 
findings were reported as follows:  extension limited to 32 
degrees from a full extension, flexion to 129 degrees, 
forearm supination from zero to 80 degrees, and forearm 
pronation from zero to 75 degrees, with reported tightness 
and mild pain in the terminal degrees of all of ranges of 
motion.  Following three repetitions, there was no further 
limitation of range of motion due to pain, weakness, 
fatigability, or lack of endurance.

The examiner reviewed the September 2004 x-ray report and 
stated that clinically there was no evidence of false joint 
or false movement in relation to the nonunited fracture of 
the ulna-side condyle seen the previous [September 2004] x-
ray.  A report of comparative right and left elbow x-rays 
dated in September 2007 included findings of no appreciable 
bone loss in the proximal right ulna and a 1.4 cm shortening 
of the right radial head.  

After a review of the evidence of record, the Board finds 
that the Veteran's service-connected right (minor) elbow 
disability is manifested at worst by loss of 30 degrees of 
full extension and flexion to 110 degrees.  Unfortunately, 
these findings are consistent with a noncompensable rating 
for a minor joint involving the ulna or radius.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207 (2008).  
Nevertheless, the Board finds that the RO properly 
compensated the Veteran for his right elbow disability based 
on objective findings of pain on motion on VA examination in 
September 2007.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 
Vet. App. at 204-07.  Accordingly, the Board concludes that 
the evidence supports the initial assignment of a 10 percent 
rating, but no more, for the service-connected right (minor) 
elbow disability.

The Board has considered other rating criteria and finds that 
a separate compensable 20 percent rating is warranted for 
nonunion of the right (minor) ulna without evidence of false 
joint or false movement, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5211, effective September 4, 2003, as 
probable nonunion was shown on x-ray examination in September 
2004 and was confirmed on review of that x-ray in September 
2007.  The next higher, 30 percent, rating for nonunion of 
the right (minor) ulna is not warranted because no 
appreciable bone loss in the proximal ulna was shown on x-ray 
examination in September 2003 or September 2007.  In 
addition, a separate rating for the right (minor) radius is 
not warranted because there are no objective medical findings 
of radial nonunion with false flail joint or radial 
impairment.

The Board acknowledges the Veteran and his representative's 
contentions that his right elbow disability is more severely 
disabling.  However, the Veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an initial evaluation in excess of 10 percent 
for a right (minor) elbow disability.  Therefore, entitlement 
to an increased rating for a right (minor) elbow disability 
is not warranted.  The Board has considered staged ratings 
under Fenderson v. West, 12 Vet. App. 119 (1999), and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the Veteran 
alleges that his right elbow disability has limited his 
ability to perform the usual requirements of his truck 
driving job by restricting his ability to lift, bend, and 
stoop, objective medical findings are not indicative of any 
unusual or marked interference with any current employment 
(i.e., beyond that contemplated in the assigned 10 percent 
rating for the right elbow disability or in the awarded 20 
percent rating for nonunion of the right ulna).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for status-post reduction with internal fixation, right 
(minor) elbow fracture and dislocation, with excision of 
radial head with Silastic implant is denied.

Entitlement to an initial 20 percent evaluation for nonunion 
of the right (minor) ulna without evidence of false joint or 
false movement is allowed effective September 4, 2003, 
subject to the law and regulations governing the criteria for 
award of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


